Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 11/15/2021, claims 1-6, 8-14 and 16-22 were amended, 7 and 15 were cancelled and 23-26 were newly added. Therefore, claims 1-6, 8-14 and 16-26 are currently pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-14 and 16-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not teach the limitations of “receive and store content data transmitted…for depositing” or “transmitting content data withdrawn …”, in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-14 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9 and 17: it is unclear if the at least one further server is one of the at least one server, as "at least one server" would appear to encompass one server as well as further servers.
Regarding claims 1, 9 and 17: it is unclear how the further server receives and stores the content data from the first information processing device, prior to the further server transmitting the data to the first information processing device.
The action considers the claims as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-14 and 16-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by The Pokémon Storage System (herein referred to as PSS) (as evidenced by Bulbapedia: Pokémon Storage System, herein referred to as PS, and Bulbapedia: Pokémon Bank, herein referred to as PB).
Regarding claims 1, 9 and 17:  PSS discloses:
at least one server (PB, pgs. 1-2, Pokemon bank allows players to store their Pokemon in the cloud, players are also able to transfer their Pokemon from a first game in the series to a second game, the examiner interprets the server associated with a first game as the at least one server); and
at least one further server configured to communicate with the at least one server, (PB, pgs. 1-2, Pokemon bank allows players to store their Pokemon in the cloud, players are also able to transfer their Pokemon from a first game in the series to a second game, the examiner interprets the server associated with a second game as the at least one further server), 
wherein the at least one server comprises:
a content storage medium configured to store content data of content usable in different types of games up to a first upper number of content (PS, pg. 1,  pg. 3, Pokemon Storage System allows players to store and transfer their Pokemon, Pokemon Storage System is compatible with the core Pokemon games and players are able to store up to 1000 Pokemon);
a management information storage medium configured to store valid period information of a right to use an extended function concerning the content data (PB, pg. 1 - pg. 2, Pokemon bank is a paid service with an annual subscription which is a compliment application to Pokemon Storage System); and 
a processor configured to run a management program of the content data (PB, pg. 2, players are able to manage their Pokemon by moving them between a game and the Pokemon Bank or by arranging their Pokemon), and
the at least one further server is configured to: 
receive and store content data transmitted by a first information processing device for depositing (PB, pg. 2, Pokemon bank allows players to store their Pokemon in the cloud of a second game); 
transmit content data withdrawn by the first information processing dvice to the first information processing device (PB, pg. 2, players are able to manage their Pokemon by moving them between a game and the Pokemon Bank); 
perform at least one of transmitting content data to the at least one server or receiving content data from the at least one server (PB, pgs. 1-2, Pokemon bank allows players to store their Pokemon in the cloud, players are also able to transfer their Pokemon from a first game in the series to a second game),
wherein the management program causes the processor to execute: 
determining whether the right is valid based on the valid period information stored in the management information storage medium (PB, pg. 2, Pokemon bank is a paid service with an annual subscription, i.e., determining whether a player’s subscription is current or valid); 
based on the right being determined to not be valid, performing at least one of transmitting content data to the further server or receiving content data from the at least one further server in a restricted manner as compared with a case in which the right is determined to be valid (PB, pg. 3, players can only withdraw their Pokemon if their Pokémon Bank subscription has lapsed and may lose their Pokemon if not renewed).

Regarding claims 2, 10, 18 and 21: PSS disclose that which is discussed above. PSS further discloses that:
the management program further causes the processor to execute transmitting items of content data to the at least one further server at once or receiving items of content data from the at least one further server at once based on the right being determined to be valid (PB, pg. 2, players are able to manage their Pokemon by moving them between a game and the Pokemon Bank).

Regarding claims 3 and 11: PSS disclose that which is discussed above. PSS further discloses that:
the management program further causes the processor to execute prohibiting transmitting items of content data to the at least one further server or receiving items of content data from the at least one further server based on the right not being determined to be invalid (PB, pg. 3, players can only withdraw their Pokemon if their Pokemon Bank subscription has lapsed and may lose their Pokemon if not renewed).

Regarding claims 4 and 12: PSS disclose that which is discussed above. PSS further discloses that:
the management program further causes the processor to execute prohibiting transmitting of content data to the at least one further server one by one or receiving content data from the at least one further server one by one based on the right not being determined to be valid (PB, pg. 3, players can only withdraw their Pokemon if their Pokemon Bank subscription has lapsed and may lose their Pokemon if not renewed).

Regarding claims 5 and 13: PSS disclose that which is discussed above. PSS further discloses that:
the management program further causes the processor to execute transmitting items of content data exceeding the first upper number to the at least one further server at once or receiving items of content data exceeding the first upper number from the at least one further server at once based on the right being determined to be valid (PB, pg. 3, players can only withdraw their Pokemon if their Pokemon Bank subscription has lapsed and may lose their Pokemon if not renewed).

Regarding claims 6, 14, 19 and 22: PSS disclose that which is discussed above. PSS further discloses that:
The second information-processing device is configured to display based on content data received from the at least one server (PB, pg. 2, for example a second Nintendo DS system); and
the management program further causes the processor to execute excluding at least some items of content data exceeding the first upper number stored in the content storage medium, and transmitting other items of content data to the second information processing device based on the right not being determined to be valid (PB, pg. 3, players can only withdraw their Pokemon if their Pokemon Bank subscription has lapsed and may lose their Pokemon if not renewed).

Regarding claims 8 and 16: PSS disclose that which is discussed above. PSS further discloses that:
the second information processing device is further configured to perform use right purchase instruction processing for purchasing the right (PB, pg. 1 - pg. 2, Pokemon bank is a paid service with an annual subscription which is a compliment application to Pokemon Storage System); and
the management program further causes the processor to execute performing settlement processing in response to the use right purchase instruction processing, and updating the valid period information so that the right is valid for a predetermined period (PB, pg. 3, players can purchase a subscription for a term of 365 days allowing access to the Pokemon Bank storage features)..

Regarding claims 23-26: PSS disclose that which is discussed above. PSS further discloses that:
the server is configured to communicate with at least one second information processing device (PB, pg. 2, for example a second Nintendo DS system), 

the second information processing device is configured to: store content data (PB, pg. 2, the player can move Pokémon between the game and Pokémon Bank, or simply rearrange the Pokémon they have in them); and 

perform at least one of transmitting content data to the server or receiving content data from the server (PB, pg. 2, the player can move Pokémon between the game and Pokémon Bank, or simply rearrange the Pokémon they have in them), 

the method comprises: 

by the server, based on the right being determined to be valid, transmitting content data to the second information processing device or receiving content data from the second information processing device, and storing content data in the content storage medium up to a second upper number larger than the first upper number (PB, pg. 1, similar to Pokemon Storage System players are able to store Pokemon, however with Pokemon Bank players can store up to 3000 Pokemon); and 

by the server, based on the right not being determined to be valid, performing at least one of transmitting content data to the at least one further server or receiving content data from at least one further server in a restricted manner as compared with a case in which the right is determined to be valid (PB, pg. 3, players can only withdraw their Pokemon if their Pokemon Bank subscription has lapsed and may lose their Pokemon if not renewed).

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
The remainder of the applicant's arguments are substantially directed to newly added limitations. The Examiner respectfully submits that the prior art of record discloses these limitations, as discussed in the updated rejections as set forth above. Accordingly, the Applicant is directed to the rejection of the claims above for a detailed response to Applicant's arguments as to the applicability of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715